ON MOTION FOR REHEARING.
The plaintiff brought an action against the defendant, to recover certain described premises. The defendant in his answer set up that he had purchased the premises from a third party and procured the plaintiff to advance to him the sum of $11,000 with which to pay therefor, and that the plaintiff took title merely as security for the money advanced. In his ansiver the defendant tendered to the plaintiff the sum of $11,000. On the trial of the ease the jury returned the following verdict: “We the jury find in favor of the defendant. To pay Gragg Lumber Company $1100.00, with interest at 7% from June the 21st, 1924, and all taxes up to date.” Verdicts should have a reasonable intendment. Civil Code (1910), § 5927. The verdict, construed in the light of the pleadings and the evidence, was for $11,000.00, and not for $1100.00, as expressed in figures in the verdict. Heinkin v. Barbrey, 40 Ga. 249; Central Ry. Co. v. Mote, 131 Ga. 166 (62 S. E. 164); Clarke v. Stowe, 132 Ga. 621, 623 (64 S. E. 786).